          Case 3:18-cv-01322-KAD Document 308 Filed 09/29/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT



_____________________________________________X
                                             )
                                             )
JANE DOE,                                    )                       Index No. 3:18-cv-01322-KAD
                        Plaintiff,           )
                                             )
v.                                           )
                                             )                       September 29, 2020
TOWN OF GREENWICH, et al.,                   )
                                             )
                        Defendants.          )
_____________________________________________X


                                      PLAINTIFF’S LIST OF EXHIBITS



A: Jane Doe deposition excerpts

B: Father Doe 2/26/19 deposition excerpts

C: Father Doe-Philip correspondence (P 502, 515, 448)

D: LJ deposition excerpts

E: Brother Doe deposition excerpts

F: P 1384: Roe Facebook message

G: NJ deposition excerpts

H: Ducharme Affidavit

I: Rondini 2019 deposition excerpts

J: Felsen Affidavit

K: UPM policies

L: Rondini-Jones emails

M: Philip-Roe emails and texts

N: Girard-Brunswick emails

O: Philip 2014 letter to parents
          Case 3:18-cv-01322-KAD Document 308 Filed 09/29/20 Page 2 of 3



Q: Zuccerella June 2020 deposition excerpts

R: Berry deposition excerpts

S: Bonney deposition excerpts

T: Girard deposition excerpts

U: Reeves 2019 deposition excerpts

V: Keegan deposition excerpts

W: Young deposition excerpts

X: Bauerlein letter to Rondini

Y: Jane Doe texts

Z: Kennedy Affidavit

AA: Brother Doe Affidavit

BB: Gonzalez Affidavit

CC: Mother Doe Affidavit

DD: Tavey Chang Affidavit

EE: Father Doe Affidavit

FF: Philip emails re 2014 assault

GG: Rondini 2020 deposition excerpts

HH: Reeves 2020 deposition excerpts

JJ: DeAngelo deposition excerpts

KK: Laura Goodfield Affidavit

LL: Mother G deposition excerpts

MM: G deposition excerpts

NN: Rohdie Affidavit

OO: Capozzi deposition excerpts

PP: Arrest Warrant Affidavits

RR: Philip deposition excerpts

TT: Bauerlein Affidavit

UU: Braxton-GPD correspondence

VV: Philip correspondence re 2016 assault
         Case 3:18-cv-01322-KAD Document 308 Filed 09/29/20 Page 3 of 3



WW: Philip investigation notes

XX: Defendants’ Supplemental Responses to Interrogatories

YY: Rondini calendar

ZZ: Father Doe 8/28/19 deposition excerpts

AAA: Stiritz deposition excerpts

BBB: 1/25/19 Mother Doe deposition excerpts

CCC: Roe deposition excerpts

DDD: Hough deposition excerpts

EEE: Mother Doe August 2019 deposition excerpts

FFF: Mother Doe-Mother L Text

GGG: Brunswick Responses to Interrogatories

HHH: King Affidavit

III: Heavey deposition excerpts

JJJ: Kordick deposition excerpts
